PROXY AGREEMENT
 
 
This Shareholders’ Voting Rights Proxy Agreement (the “Agreement”) is entered
into as of October 9, 2004 among the following parties：
本投票权代理协议（“本协议”）由下列各方于 2004 年 10 月 9 日订立：
 
Party A:
甲方
 
Hong Kong Yi Tat International Investment Limited
香港易达国际投资有限公司
Registered Address:
注册地址：RM1302-3 13/F Crocodile House II 55 Connaught Road Central, HK
 
Party B: The undersigned two shareholders of Fujian Jiaoguang Media Co., Ltd., a
corporation incorporated under the laws of China (“Jiaoguang Media”).
乙方： 在以下签字的福建教广传媒有限公司，一家依中国法设立的公司（“教广 传媒”）的二名股东。
 
RECITALS
棗 承
 
 
 
A.
Party A, a limited company incorporated under the laws of Hong Kong Special
Administration Region, engages in the business of investment regarding tourism
and media development.

A.
甲方是依中国香港特别行政区法设立的有限责任公司，专业开展旅游和传媒发 展投资业务。

 
B.
As of the date of the Agreement Party B are the 2 enrolled shareholders of
Jiaoguang Media and each legally holds the equity interest in Jiaoguang Media
set forth Party B’s name below. The total shares held by Party B collectively
represent 100% of total outstanding shares of Jiaoguang Media.




B.
在本协议成立日，乙方是二位教广传媒的股东并且都合法持有教广传媒的股 权。乙方合计持有教广传媒100%已发行的股权。


 
 

--------------------------------------------------------------------------------



 
C.
Party B desires to grant to the Board of Directors of Party A a proxy to vote
all of Party B’s shares in Jiaoguang Media for the maximum period of time
permitted by law in consideration of the issuance to Party B of shares and for
other good and valuable consideration.

C.
乙方期望以发行乙方股权或其他良好的有价值的对价授予甲方董事会以乙方所
持有的教广传媒股权作为乙方代理人丁方准备给予由代理人指定的人士在公司 股东会上不受限的投票权利。

 
    NOW THEREFORE, the parties agree as follows:
    鉴于此，各方达成如下协议：
 
1.
Party B hereby agrees to irrevocably grant and entrust Party A, for the maximum
period permitted by law, with all of Party B’s voting rights as a shareholder of
Jiaoguang Media. Party A shall exercise such rights in accordance with and
within the limitations of the laws of the PRC and the Articles of Association of
Jiaoguang Media.



1.
乙方在此同意不可撤销的许可和授权甲方，在法律允许的昀长期限内，行使教 广传媒股东的投票权。并且甲方应当根据中国法和教广传媒公司章程行使该投 票权。

 
2.
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules

2.
甲方可以设立或修改适用于有关于如何行使乙方赋予的权力的规则。包括但不
限于授权，进行行为和签订证明进行行为的文件所需要的甲方董事人数或比 例。甲方必须根据上述规则进行行为。


 
3.
All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of Jiaoguang Media, Party B shall appoint the person
designated by Party A with the voting rights held by Party B. Party B shall not
transfer its equity interests of Jiaoguang Media to any individual or company
(other than Party A or the individuals or entities designated by Party A). Party
B acknowledges that it will continue to perform this Agreement even if one or
more than one of them no longer hold the equity interests of Jiaoguang Media.

3.
各方在此认识到，不管公司股权有任何变化，乙方都应当授权甲方任命的人士 行使所有乙方股东投票权权利；乙方不得将其在教广传媒中的股东权益转让给
任何个人或其他公司(除非甲方或其他甲方指定的人或者实体)。 乙方了解即使 乙方或乙方之一不再持有教广传媒的股权利益，其也将继续履行合同。



 

--------------------------------------------------------------------------------


 
 
4.
This Agreement has been duly executed by the Parties, and, in the case of a
Party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such Party and executed and delivered by such
Party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.

 
4.
本协议由各方在上述第一个日期按法定程序制作，在一方不是自然人的情况下 议下的，其行为有正当的公司及其他行为的授权并由非自然人方经正当授予权 的代表制作和交付。 本协议在签订时生效。

 
5.
Party B represents and warrants to Party A that Party B owns all of the shares
of Jiaoguang Media set forth below its name on the signature page below, free
and clear of all liens and encumbrances, and Party B has not granted to anyone,
other than Party A, a power of attorney or proxy over any of such shares or in
Party B’s rights as a shareholder of Jiaoguang Media. Party B further represents
and warrants that the execution and delivery of this Agreement by Party B will
not violate any law, regulations, judicial or administrative order, arbitration
award, agreement, contract or covenant applicable to Party B.

5.
乙方向甲方陈述和保证：乙方拥有所有在签字页姓名以下显示的股权数额，并 且没有任何抵押和负担。乙方除了甲方未有向任何人授予任何股权和作为教广 传媒股东的乙方的权利的授权书。乙方进一步陈述和保证乙方制作或交付本协 议不违反适用于乙方的法律，法规，司法决定，行政命令，仲裁裁决，合同或 契约。 在此认识到如果代理人撤回对相关人士的任命，代理人将在撤销任命和 授权的同时，任命其他人士作为代替以便在公司股东会上行使投票权和其他权 利。

 
6.
This Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Agreement

6.
除非甲方提前 30 天通知可以终止本协议外， 本协议非经双方一致同意不得终 止。

 
7.
Any amendment and/or rescission shall be agreed by the Parties in writing.

7.
本协议的任何修改和/或解除都必须采用书面形式。

 
8.
The execution, validity, construction and performance of this Agreement shall be
governed by the laws of PRC.

8.
本协议的制作，效力，成立和履行适用中华人民共和国法律。

 
 

--------------------------------------------------------------------------------


 
 
9.
This Agreement has been executed in three (3) duplicate originals in English,
each Party has received one (1) duplicate original, and all originals shall be
equally valid.

9.
本协议用英语制作三份，每一方持有一份，每一份都具有同等效力。

 
10.
Both Parties agree that in case of disputes arising from this Agreement, both
Parties shall settle their dispute through mediation, not in a lawsuit brought
in Court. If the Parties cannot reach a settlement 45 days after the mediation,
the dispute shall be referred to and determined by arbitration in the China
International Economic and Trade Arbitration Commission (“CIETAC”) Shanghai
Branch upon the initiation of either Party in accordance with the prevailing
arbitration rules of CIETAC. The written decision of the arbitrator shall be
binding and conclusive on the Parties hereto and enforceable in any court of
competent jurisdiction.


10.
如果因本协议产生争议，双方同意通过协商解决。如果双方不能在协商 45
日后 达成一致，应提交中国国际经济贸易仲裁委员会上海分会依据其仲裁规则进行 仲裁。仲裁裁决是具有终局效力，能够在具有管辖权的任何法院执行。


 
 
[SIGNATURE PAGE FOLLOWS]


 
 
 

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF each party hereto have caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.
 


PARTY A:
Hong Kong Yi Tat International Investment Limited
For and on behalf of
 
Legal/Authorized Representative
Hong Kong Yi Tat International Investment Limited
   
/s/
   
Authorized Signature(s)
 
Name:____________________________
         
Title: ____________________________
 

 




PARTY B




/s/ Chen
Minhua                                                                                               
By:  CHEN Minhua
(PRC ID Card No. 362133195701293336)
Shares of Fujian Jiaoguang Media Co., Ltd. Owned by CHEN Minhua: 50%

 
/s/ Fan
Yaning                                                                                     
By:  FAN Yanling
(PRC ID Card No. 142724197302033128)
Shares of Fujian Jiaoguang Media Co., Ltd. Owned by FAN Yanling: 50%
 